       Case 1:18-cv-01022-DNH-CFH Document 26 Filed 12/17/18 Page 1 of 14




                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF'NE\il YORK




CAMBRIDGE VALLEY MACHINING,
INC.

                   Plaintiff,                    ANSWER TO AMENDED COMPLAINT
                                                           WITH COUNTERCLAIM
         -v-
                                                            JURY TRIAL DEMANDED
HUDSON MFG LLC, BILLIE HUDSON
                                                     Civ. Action No.   1:1   8-cv-1022 (DNH/CFH)
III, and LAUREN HUDSON,


                 Defendants.




          Defendants, HUDSON LLC ("Hudson"), BILLIE HUDSON III, and LAUREN HUDSON

(collectively ,,Defendants"), by and through their attorneys, Smith, Sovik, Kendrick and Sugnet,

P.C., answer Plaintiff s Amended Complaint, as follows:

                                         THE PARTIES
                                                              Kl') K2)) "3" and"4" of Plaintiffls
          1.    ADMIT the allegations contained in paragraphs
                                                                               oo5"
Amended Complaint, and DENY the allegations contained in paragraphs                   and   "6" of Plaintifls

Amended Complaint to the extent that they state an incorrect address for Defendants Billie Hudson

III,   and Lauren Hudson.

                                JURISDICTION AND VENUE

          2.     ADMIT the allegations contained in        paragraph '07"      of Plaintiffls      Amended


Complaint.
                                                             6(8r)
          3.     DENY the allegations contained in paragraph       of Plaintiffs                   Amended


Complaint.


                                                 1
        Case 1:18-cv-01022-DNH-CFH Document 26 Filed 12/17/18 Page 2 of 14




                                       FACTUAL ALLEGATIONS
                                                                                                                   to the
            4.         DENY KNOWLEDGE OR INFORMATION sufficient to form a belief                              as



allegations contained in paragraphs "g" through         "l3"   of Plaintiff s Amended Complaint.

            5.         ADMIT the allegations contained in           paragraph '014"     of Plaintiffls       Amended


Complaint.

            6.         ADMIT the allegations    contained      in   paragraph 0015"     of Plaintiffs        Amended

                                                                           a grip and slide on
Complaint to the extent that Plaintiff sent Hudson an Offer to manufacture

october l8,20l6,quoted at quantities of between 500 and 2,500.
                                                                                o'16"   of Plaintiffs
             7.        ADMIT the allegations contained in           paragraph                                Amended

                                                                         quantities of 2,500 units
Complaint to the extent the offer referenced tooling costs for supplying

per month, but         DENy to the extent plaintiff met this quantity of production or that such tooling

costs were thus incurred.

              g.       ADMIT the allegations contained in           paragraph 'o!'7"    of Plaintiffls       Amended


Complaint to the extent that the phrase "Terms           & Conditions (D106) Apply" is printed on the

Offer, and ADMIT the Offer provided a web address purporting to set forth
                                                                          Plaintiff                      s   terms and


conditions, but          DENy that the web address was valid,          accessible   or functional, DENY that

reference to this invalid, non-functional web address provided Hudson
                                                                      with notice of Plaintifls

 terms and conditions and DENY KNOWLEDGE                       oR TNFORMATION sufficient to form                            a


 belief as to the validity or accuracy of Exhibit B attached to the Amended Complaint.

                  g.    ADMIT that Plaintiff has   attached a document to the Amended Complaint as

 ,,Exhibit 8,, entitled ,,Cambridge Valley Machining, Inc. (CVMI) Terms and Conditions, the

 contents of which speaks for itself; otherwise DENY the allegations contained
                                                                               in paragraphs                         "lS"

 through'021" of Plaintiff s Amended Complaint'




 {s0e09167. I }
                                                    2
         Case 1:18-cv-01022-DNH-CFH Document 26 Filed 12/17/18 Page 3 of 14




             10.          ADMIT the allegations contained in    paragraph       "22" of Plaintiffs     Amended


Complaint to the extent Hudson submitted a counteroffer to
                                                           Plaintiff on october 18,2016, in a

Purchase Order totalling $1,687,500.00, for manufacture             of 10,000 each of a grip, slide and striker

                                                                              prices per unit than
(to be released in 2,500 piece monthly quantities starting 2lll20l7) at lower

quoted        in plaintiffs Offer; otherwise DENY the allegations contained in paragraph "22" of

Plaintiff s Amended ComPlaint.

              11.         ADMIT the allegations contained in        paragraph '023"   of Plaintiffs    Amended


Complaint.

                12.       ADMIT the allegations contained in        paragraph    "24" of Plaintiffs    Amended

                                                                   is printed on the Sales Order
Complaint to the extent that the phrase "Terms & Conditions Apply"
                                                   o'D" to the Amended Complaint, but DENY that this
Acknowledgements attached as Exhibit

reference provided Defendants with notice of Plaintiffls terms and
                                                                   conditions; otherwise DENY

                                                                   Complaint'
the allegations contained in paragraph'i24" of Plaintiff s Amended

                13.       ADMIT that plaintiff machined parts for Hudson and shipped parts to Hudson,
                                                                          specifications and
DENY that parts machined or shipped by Plaintiff were done so to Hudson's
                                                                        0025"
 instructions and DENy the remaining allegations contained in
                                                              paragraph       of Plaintiffls

 Amended ComPlaint.

                    14.    ADMIT the allegations   contained   in   paragraphs    "26" aîd "27" of Plaintiff      s



 Amended ComPlaint.

                    15.    ADMIT that Hudson periodically updated        purchase orders    to reflect material

                                                             to form                                   belief as to
 revision level but DENY KNOWLEDGE oR INFORMATION sufficient
                                                                                                   a


                                                                    s Amended Complaint'
 the remaining allegations contained in paragraph "2S" of Plaintiff

                    16.    DENY KNOWLEDGE OR INFORMATION sufficient to form a belief                         as to

                                                                 by Plaintiff in paragraphoo2g"
 what was printed on the sales order Acknowledgements referenced


  (so909l 67. I )
                                                      J
         Case 1:18-cv-01022-DNH-CFH Document 26 Filed 12/17/18 Page 4 of 14




                                                                                          they were
of plaintiff        s    Amended Complaint and DENY that these Acknowledgements, assuming

received by Hudson, provided Hudson with notice                  of Plaintiffs terms and conditions            and


otherwise DENy the allegations contained in paragraph"22" of
                                                             Plaintiffls Amended Complaint'

              17.         DENy that parts machined or shipped by Ptaintiff were done so to                Hudson's

                                                                   contained in paragraphs "30"
specifications and instructions and otherwise DENY the allegations

of Plaintiff         s   Amended Complaint and.

                                                                                         and shipped by    Plaintiff
              1g.         ADMIT that Hudson has not paid for some parts machined
                                                                           DENY the
but DENy that Hudson raised no objection to parts machined and shipped and
                                                                           Complaint'
remaining allegations contained in paragraph "3 1 " of PlaintifÎ s Amended

               lg.         DENY KNO\ilLEDGE OR INFORMATION sufficient to form a belief                        as to

                                                                    parts Plaintiff has allegedly
what materials plaintiff has allegedly ordered and paid for or what

machined and                DENy the remaining allegations contained in          paragraph '032"   of Plaintiffls

Amended ComPlaint.

                                                                                     full ownership   interests     in
               20.         ADMIT that Billie Hudson III   and Lauren Hudson have


 Hudson and               DENy the remaining allegations in      paragraph '033"         of Plaintiffs    Amended


 Complaint..

                   Zl.     DENy the allegations contained in     paragraphs      "34" oî Plaintiffs       Amended


 Complaint.
                                                                                 o'35"   of Plaintiffls
                   22.     ADMIT the    allegations contained   in   paragraph                            Amended


 Complaint to the extent that they refer to statements made by Defendants
                                                                          Billie Hudson                      III   and


 Lauren Hudson in connection with parts machined and shipped by
                                                                Plaintiff in accordance with

                                                                 in paragraphoo35" of Plaintiff                        s
 Defendants, and instructions and DENY the remaining allegations

 Amended ComPlaint.




                                                          4
  {s090e167. I }
        Case 1:18-cv-01022-DNH-CFH Document 26 Filed 12/17/18 Page 5 of 14




              23.        DENy the allegations contained in           paragraph   "36" of Plaintiffs   Amended


Complaint.

                                 AS AND FOR THE FIRST CAUSE OF ACTION

              24.        In   response   to paragraph'037" of Ptaintiffs Amended Complaint,       Defendants


restate and incorporate by reference their answers to the allegations contained
                                                                                in paragraphs "1"

through "36" of the Amended Complaint.

              25.        ADMIT that the parties entered a contract when Hudson made a counteroffer on

November 4,2016, which Plaintiff accepted on December 6,2016, and DENY the
                                                                           remaining


allegations inparagraph "3S" of Plaintiff            s   Amended Complaint.

               26.       ADMIT that the contract required CVMI to machine parts per Defendant Hudson's
                                                                                     but DENY
specifications and ship them to Defendant Hudson per Defendant Hudson's instructions

that parts machined or shipped by Plaintiff were done so to Hudson's specifications                         and


instructions and DENY the remainder of the allegations contained in paragraph"3gu of
                                                                                     Plaintiff                  s



Amended Complaint.
                                                                               oo4l" of Plaintiff
               27.       DENY the allegations contained in paragraphs "40" and                                  s



Amended ComPlaint.

                                 AS AND F'OR THE SECOND CAUSE OF ACTION

                   2g.   In   response   to paragraph "42" of Plaintiff s Amended Complaint,          Defendants

                                                                                                             oo1"
restate and incorporate by reference their answers to the allegations contained in
                                                                                   paragraphs


through0041" of the Amended Complaint.
                                                     0043"
                   Zg.    To the extent paragraphs            aîd"44" of Plaintiffls Amended Complaint contain

 conclusions of law, no response is required.

                   30.    ADMIT that plaintiff    shipped goods to Hudson and     ADMIT that Hudson received

 goods; DENy that goods shipped by Plaintiff were done so to Hudson's specifications
                                                                                     and


                                                          5
 {s090e 167. I }
        Case 1:18-cv-01022-DNH-CFH Document 26 Filed 12/17/18 Page 6 of 14




                                                             paragraph "45" of Plaintiff
instructions and DENy the remaining allegations contained in
                                                                                                                      s



Amended ComPlaint.

               31.           DENy the allegations contained in        paragraph '046"     of Plaintiffs    Amended


Complaint.

                                     AS AND FOR THE THIRD CAUSE OF ACTION

               32.           In   response    to paragraph "47" of Plaintiff s Amended Complaint, Defendants
                                                                                                                  o'1"
                                                                      contained in paragraphs
restate and incorporate by reference their answers to the allegations

through '046" of the Amended Complaint'

                   33.       To the extent paragraphs "48" and "49" of Plaíntiff   s   Amended Complaint contain


conclusions of law, no response is required'
                                                                               0050"
                   34.       DENy the allegations contained in paragraphs               through "53" of Plaintiff       s



Amended ComPlaint.

                                     AS AND FOR THE FOURTH CAUSE OF ACTION

                   35.       In    response   to paragraph'054" of Plaintiff s Amended Complaint, Defendants
                                                                       contained in paragraphs "1"
 restate and incorporate by reference their answers to the allegations

 through'053" of the Amended Complaint'
                                                                                                 0057"
                       36.   DENy the allegations contained in paragraphs "55" through                   of Plaintiff     s



 Amended ComPlaint.

                                      AS AND FOR THE FIFTH CAUSE OF ACTION

                       37.    In   response    to paragraph '058" of Plaintiff s Amended Complaint, Defendants
                                                                       contained in paragraphs "1"
 restate and incorporate by reference their answers to the allegations

 through'057" of the Amended Complaint'

                       3g.    DENY the allegations contained in paragraphs "59" through"67" of Plaintiff          s



 Amended ComPlaint.


               I   }
                                                              6
  {s090916?.
        Case 1:18-cv-01022-DNH-CFH Document 26 Filed 12/17/18 Page 7 of 14




                                          R           T
                                                          TO
                                                                                      S




              39.         ptaintiff failed to perform and adhere to its obligations under the contract by

                                                          the contract's terms, and thus Hudson's
neglecting to furnish conforming goods in accordance with

                                                        wholly extinguished by virtue of              Plaintifls
alleged required duty to perform under the contract was

non-performance.

                           AS AND FOR A SECOND. SEPAIIALE' AND CpMPI/.ETE
                       l@                                 ro lHn-ntB$r. snco-IP. THIno.
                     n                                   lglx llJ-pJ'tntrm,ryË-aMENDED
                                                  nnnnNnnNr s ruRrnnR AI'r'n cn'
                              õ-upllÑT.
               40.        plaintiff has become unjustly enriched by virtue of its receipt of payment from

                                                             notwithstanding Plaintiff s non-
Hudson under the contract and retention of Hudson's property

performance and failure to adhere to its duties under the contract'



                                                                     IN
                                                  D

                    41.    plaintifls Amended Complaint, and each and every individual cause of action
                                                                                          relief may
                    in the Amended Complaint, fails to state a cause of action upon which
                                                                                                              be
 asserted

 granted.

                                              A                                                  TE
                                                                            T



                    42.    Plaintiff failed to take reasonable   steps to mitigate its damages




                                                           7
  {s0909 167. I }
       Case 1:18-cv-01022-DNH-CFH Document 26 Filed 12/17/18 Page 8 of 14




                                                                                         TE
                                            D           TO
                                    TH            o

                                    s claim for unjust enrichment is categorically without merit because
                                                                                                           it is
             43.        plaintiff

based solely on the same facts and circumstances underlying
                                                            Plaintiff s first, second' and third

            of action for breach of contract and damages under the UCC, and Plaintiff alleges
                                                                                                             no
causes

independent claim             for equitable relief sufficient to maintain a      cause   of action for unjust

enrichment.

                           AS AND F'OR A SIXTH. SEPARATE. A]{D-qOMPLETE
                      lrrffiNsn                         ro rnn nrnrT=f-.EçoNn. rmm,
                    tffir                              lcuoN tN E!+Illtmps ltunNnnn

              44.       plaintifls claim for unjust enrichment    is barred by the doctrine of unclean hands.


                         AS
                                                                        T
                           FO                                    IN
                                                                                         E:

                  45. If plaintiff has, or will in the future, file for bankruptcy,           the automatic stay

provisions applicable within the United States Bankruptcy Code                 will   stay prosecution and this

                                                                             the trustee in bankruptcy.
Court and plaintiff will lose jurisdiction in that the action will belong to


                                                                                 o


              46         Plaintifls action is barred under the doctrine of waiver    and estoppel'




                                                                                                   under
                  47.    Hudson's alleged required performance under the contract is unenforceable

 the doctrine of imPossibilitY
                                                         8
 {s0909167. l }
        Case 1:18-cv-01022-DNH-CFH Document 26 Filed 12/17/18 Page 9 of 14




                           AS AND FOR A TENTH. SEPARATE. AND COMPLET:E
                       nrrtRtttltrvnunrnNsnrotHnrrRsr.sncoNu.rrq=Elr.-
                    lffiSns                           Or ¡,CrtoN rN,ll,.uNrmps AMENDED
                                                                                     lllncn:
                                couplÀrnt. nnrnNuNts ruRtunR
            4g.          Hudson's alleged required performance under the contract is unenforceable under

the doctrine of impracticability.

                                        R
                                              D             TO                   T
                    AND           URTH              S OF   ACTI ON IN                   S            ED
                                                                          F'UR              E

              49.        plaintiff s claim for piercing the corporate veil fails to state an independent     cause


under New York law.

                                                     COUNTER-CLAIM

                                                  BREACH OF CONTRACT

              50.        Defendants repeat and incorporate the allegations contained            in   paragraphs "1"

                  o'49" as if   fully set forth herein'
through

              51.         Hudson sent Plaintiff a request for quote ("RFQ2016-546") on September 21,

 Z0I6,for the manufacture of parts                 necessary to produce Hudson's flagship pistol, the H9, on or

                                                                      o'1".
about September 21,2016. A copy of RFQ2016-546 is attached as Exhibit

                  52.     Specifically, RFQ2016-546sought a bid from Plaintiff to produce a "10,000-piece

 spot    buy,'for the H9's grip and slide with 2,500 of each piece to be shipped to Hudson monthly.

                  53.     RFe2Ol6-546 contained reference to Hudson's website and "terms." Ex.              1.


                                                                                  be
 Indeed, RFQ2016-546 stated at the bottom that Hudson's "Terms and Conditions can

 referenced at hudsonmfgllc.com." Ex. 1. The "Terms and Conditions" referenced
                                                                               in RFQ2016-


 546 - http://www.hudsonmfg.com/Terms - have not changed from September 2016
                                                                             to date.                            A

 copy the
                   ooTerms
                                and Conditions" that have been available for view on Hudson's website from

                                                                 oo2'oo
 September 2016 to date is attached as Exhibit


 {s0909167. l }
                                                            9
       Case 1:18-cv-01022-DNH-CFH Document 26 Filed 12/17/18 Page 10 of 14



                                                                 o'Dispute Resolution" provision and
             54.         Hudson,s Terms and Conditions contain a

                                                                of products and services       will   be
state that any litigation arising out of or related to purchase

                                                                                               exclusively
oogovemed           by and construed according to the laws of the state of Texas and litigated

in a state or federal court located in Travis County, Texas'" Ex' 2,p'
                                                                       9'


             55.         It is apparent from the face of RFQ2016-546 that the Terms and Conditions
                                                                             1 of the Terms and
would be incorporated into any quote solicited from any seller and Paragraph

                                                                             into by Hudson and
Conditions clearly state it is intended to govern any purchase order entered

any seller. Exs. 1, 2. paragraph           I   of the Terms and Conditions makes clear that delivery of a

purchase order acknowledgement, commencement of work or shipment
                                                                 of products manifests a


Seller's assent to Hudson's Terms and Conditions' Ex' 2'

               56.       It is also clear from Paragraph I of Hudson's Terms and Conditions that Hudson
                                                                     seller in any form or on any
expressly rejected any additional or different terms proposed by any

seller,s website.           8x.2. Hudson   presented these Terms and Conditions to Plaintiff containing

                                                                         the contract at issue in this
this explicit rejection of alternative terms prior to any negotiation of

case. Ex.2.

                   57.    plaintiff and Hudson discussed the H9 project, the expectations for the required

 machined parts, and plaintiff s capability of producing these parts in
                                                                        the quantities and on the

 schedule requested by Hudson.
                               plaintiff represented to Hudson that                 it had the manufacturing

 capacity, capability and certification to produce the grip and slide as
                                                                         well as other machined parts

 Hudson needed for the H9 in both the quantities and time frame needed'

                   5g.    On or about October 18, 2016, Plaintiff sent Hudson "Quote Q61280" stating
                                                                                    of a grip and
 pricing options and discounts for quantities of 2,500 per month for the production

 slide, in addition to the H9's required frame insert and recoil spring
                                                                        guide. Quote Q61280

 contained a discounted per-unit               price. While the Quote stated "All     Quantities Quoted Are


                                                         10
  {s0909167. l }
       Case 1:18-cv-01022-DNH-CFH Document 26 Filed 12/17/18 Page 11 of 14




Monthly,,'this was revised in the normal course of business and the final purchase order that was

shipped against contained the stated required quantities.

             Sg.       euote Q612S0   -   which tracked the language of RFQ20|6'546 for the production

of the various components at Hudson's specifications - stated that "CVM Terms & Conditions

(D106)           Apply."   However, when Hudson attempted to navigate the website listed in Quote

Q61280, the purported terms were'Not Found." S¿¿ Exhibit'33."
                                                              At no time did Plaintiff provide

a copy      of its alleged terms and conditions to Hudson, nor did Plaintiff    s   representatives discuss its

terms and conditions in communications with Hudson. In fact, until receiving the Complaint in

this case, no one at Hudson had never seen Plaintiff s alleged Terms and Conditions.

             60.       After further discussions, on November 8, 2016, Hudson sent a counter offer,

purchase Order 2016516, in which Hudson ordered Plaintiff to produce 10,000 grips, barrels and

strikers for the Hg at a greater quantity and at a lower prìce than stated by Plaintiff in Quote

                                                                                        on
e61280. "Exhibit 4." Purchase Order 2016516 againreferred to Hudson's "Terms" available

its website ,8x.2, and where they could be downloaded. Ex.           4.   Thereafter, Plaintiff sent a Sales

Order Acknowledgement accepting Hudson's counter offer, by tracking the exact language of

Purchase Order 2016516.

                                                                    ooParts
                 61.   Purchase Order 2016516 specifically stated             to be released in 2,500-piece

monthly quantities starting 2l |       12017   ."

                 62.   Purchase Order 2016516 contemplated that parts would be manufactured by

plaintiff in Cambridge, New York, and shipped by Plaintiff to Hudson's facility in Temple, Texas.

There was no intent by Hudson to send employees to supervise or facilitate the work of Plaintiff

under the          contract. Contemporaneously, Hudson sent Plaintiff         Purchase Order 2016517 for

                 ootooling" required by Plaintiff to produce the grips, barrels, and strikers for the H9.
custom

 Defendants incurred $110,300.00 in costs by virtue of this additional Purchase Order. Defendants


 (s0909167.1 )                                       11
      Case 1:18-cv-01022-DNH-CFH Document 26 Filed 12/17/18 Page 12 of 14




also incurr ed $54,770.00 in costs for forging and machine tooling
                                                                   from Trenton Forging, a steel

manufacturing comPanY.

             63.        plaintiff began shipping parts pursuant to Purchase Order 2016516 in June     2017 '


                                                                             production. Due to
However, plaintiff failed to meet timelines and was not ready for full-scale
                                                                                  Order, and other
the inability of plaintiff to meet time and quantity requirements of the Purchase

                                                                     suppliers and agreed to
supply chain impacts, Hudson revised its production ramp-up with all

accept 300 of each required part per week starting in October 2017.
                                                                    Hudson revised the


production schedule in an attempt to achieve a measure of reliability in production from
                                                                                         Plaintiff.

                                                                                      with
However, plaintiff did not consistently meet this goal. Nor did plaintiff communicate

                                                                            Plaintiffls refusal
Hudson regarding whether it would or could meet the goal on a weekly basis.

or failure to ship parts on time as agreed resulted in the complete inability
                                                                              of Hudson to meet

demand for its product or balance its cash          flow in order to pay all suppliers on time'

                  64.    At all relevant times, including prior to the execution of the contract, Plaintiff
                                                                                      supplier
was fully aware of Hudson's business model, specifically, that it was a single-source

and any disruption of machined parts on            Plaintiff s end would make production of the H9

 impossible.

                  65.   plaintiff s continued quality and production issues caused Hudson to experience

 cash     flow     issues, inhibiting Hudson's ability to produce the H9 as required      to fulfill orders and

 makepaymenttoallofitssuppliers. Forexample,throughout2}IT and2018,inNovember2017,
                                                                           grips shipped by Plaintiff
 Hudson was forced to return numeÍous lots or parts of lots of barrels and

 due to massive failures in quality production'

                  66.    plaintiff failed to provide information requested by Hudson whenever production

 issues occurred. when Hudson objected to out of spec parts and                  Plaintifls missed scheduled




 {s0909167. I }
                                                       t2
      Case 1:18-cv-01022-DNH-CFH Document 26 Filed 12/17/18 Page 13 of 14




shipments, Plaintiff told Hudson its employees were 'oworking
                                                              on                 it" though no remediation or

changes to quality and effrciency of production occurred'

                       Hudson worked with Plaintiff for over a year in an attempt
                                                                                  to correct Plaintiff        s
             67.
                                                        pay Plaintiff for defective and long-
poor manufacturing processes, but ultimately refused to

overdue parts.

             6g.        plaintiff s failure to   adhere to its responsibilities under the contract by neglecting

                                                                                     uninspected, and
to meet            agreed-to production levels, shipping wholly deficient, unusable,

                                                                    deadlines, constitutes              a   breach
potentially dangerous pârts, and failing to meet agreed-to shipment
                                                          york uniform commercial code
of contract entitring Defendants to damages under the New

(ucc).
                                                                                        UCC in the form of
               69.      Defendants are entitled to monetary relief under $ 2'714 of the

                                                            by virtue of Plaintiff s breach                       of
compensatory damages flowing directly from losses inflicted

contract in the ordinary course of Defendants' business.
                                                                                        2-715 of the UCC
               70.      Defendants are additionally entitled to monetary relief under ç

                                                                  directly from Plaintiff               s   breach
 in the form of both consequential and incidental damages flowing

 of contract.

              WHEREFORE, Defendants HUDSON LLC, BILLIE HUDSON III, and
                                                                       LAUREN

                                                                      in its entirety; (b)
 HUDS6N demand judgment: (a) dismissing Plaintiffls Amended complaint
                                                                 to be determined at trial; (c)
 awarding Defendants judgment on their counterclaim in an amount

                                                                 and (d) such other and further
 awarding Defendants the costs and disbursements of this action'

 relief     as     this Court deems just and proper'

 Dated: December 17, 2018




  (s090e167. l )
                                                           13
     Case 1:18-cv-01022-DNH-CFH Document 26 Filed 12/17/18 Page 14 of 14




                                             SMITH, SOVIK, KENDRICK & SUGNET' P.C'



                                                  Karen           Esq
                                                  Bar Code No.:  508182
                                                  Attorneys for Defendants
                                                  Offrce and Post Office Address
                                                  250 South Clinton Street, Suite 600
                                                  Syracuse, New York 13202
                                                  Tel: (315) 474-2900
                                                  Fax: (315) 474-6015
                                                  kfelter@ smithsovik. com


TO          Adam R. Shaw, Esq.
            John F. Dew, Esq.
            Attorneysþr Plaintiff
            Boies Schiller Flexner, LLP
            30 S. Pearl Street, 1lth Floor
            Albany, New York 12207




 {s0909167. l }
                                             t4
